Citation Nr: 1426832	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-29 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right wrist disability to include De Quervain's tenosynovitis.      

2.  Entitlement to service connection for dry eye syndrome.   

3.  Entitlement to service connection for acne of the face and trunk.   

4.  Entitlement to an increased initial rating for residuals of gallbladder removal and whipple procedure currently rated as 20 percent disabling. 

5.  Entitlement to an increased initial rating for migraines currently rated as 30 percent disabling. 

6.  Entitlement to an increased initial rating for left foot pes planus currently rated as zero percent disabling. 

7.  Entitlement to an increased initial rating for left ankle degenerative changes currently rated as 10 percent disabling. 

8.  Entitlement to an increased initial rating for lumbar spine degenerative disc disease rated as 10 percent disabling from June 18, 2008 and 20 percent disabling from April 12, 2011.  

9.  Entitlement to an effective date earlier than June 18, 2008 for the award of service connection for lumbar spine disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in December 2008, January 2013, May 2013, and November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The December 2008 decision granted service connection for residuals of  gallbladder removal and whipple procedure rated at 10 percent disabling, an abdominal scar rated at 10 percent disabling, left foot pes planus rated at zero percent disabling, and migraine headaches rated at zero percent disabling.  Service connection for a left ankle disability, dry eye syndrome, low back pain, acne on the face and trunk, and a right wrist disability was denied.  The Veteran filed a notice of disagreement for these issues and a statement of the case was issued.  In a July 2009 VA Form 9, the Veteran indicated that he was only appealing the issues of service connection for a left ankle disability, dry eye syndrome, a low back disability, and a right wrist disability.  

The December 2008 decision also denied service connection for tinea versicolor, a cervical spine disability, anemia, costochondritis, a left knee disability, a right knee disability, and pseudo folliculitis barbae.  The Veteran did not perfect an appeal of these issues.  

In a July 2009 statement, the Veteran indicated that he was withdrawing the appeals for higher initial ratings for removal of the gallbladder, headaches, and left foot pes planus, and service connection for acne of the face and trunk.  These issues are addressed below.  

Service connection for a left ankle disability was granted in an August 2009 decision and a 10 percent rating was assigned.  In an August 2009 statement, the Veteran indicated that he wished to withdraw the appeal for the issue of entitlement to a higher rating for a left ankle disability.   

A January 2013 decision granted service connection for degenerative disc disease of the lumbar spine and assigned a 20 percent rating from December 22, 2011.  Service connection for peripheral neuropathy of the left lower extremity was granted and a 40 percent rating was assigned from December 22, 2011.  A total rating based upon individual unemployability due to service-connected disabilities (TDIU) was granted from December 22, 2011.  The Veteran expressed disagreement with the effective date for the award of service connection for the lumbar spine disability.  In a May 2013 decision, the RO assigned an earlier effective date to the award of service connection for the lumbar spine disability and a 10 percent disability rating was assigned from June 18, 2008.  The Veteran expressed disagreement with the effective date and the disability rating assigned to the lumbar spine disability.  In a November 2013 decision, the RO assigned the 20 percent rating to the lumbar spine disability from April 12, 2011.  Appeals for the issues of entitlement to an earlier effective date for the award of service connection for the lumbar spine disability and entitlement to a higher initial rating for the lumbar spine disability were perfected.   

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  On July 22, 2009, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claims for higher initial ratings for residuals of removal of the gallbladder and whipple procedure, headaches, and left foot pes planus, and service connection for acne of the face and trunk.  

2.  On August 26, 2009, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claim for a higher initial rating for degenerative changes in the left ankle. 

3.  The Veteran sustained two right wrist injuries in active service, De Quervain's tenosynovitis of the right wrist was diagnosed, and the Veteran underwent treatment for this disorder in active service.  

4.  The Veteran does not have a current diagnosis of De Quervain's tenosynovitis or other right wrist disability. 

5.  The Veteran had recurrent symptoms of dry eye syndrome in active service and after active service, dry eye syndrome was diagnosed soon after service separation, and he currently has a diagnosis of dry eye syndrome. 


6.  Prior to April 12, 2011, the service-connected lumbar spine disability is manifested by pain, minimal discomfort, slight muscle spasm, normal gait, and full range of motion of the thoracolumbar spine; without objective evidence of guarding, abnormal mobility, abnormal gait, reversed lordosis, scoliosis, abnormal kyphosis, incapacitating episodes more than two week in the past 12 months, ankylosis of the entire thoracolumbar spine, nerve involvement or neurological manifestations, or any additional limitation of motion or functional impairment due to pain on motion, weakness, excess fatigability or incoordination.  

7.  From April 12, 2011, the service-connected lumbar spine degenerative disc disease is manifested by chronic pain; radiating pain to the left lower extremity; forward flexion limited to 32 to 40 degrees with pain; functional loss and impairment manifested by less movement than normal, weakened movement, pain on movement, and disturbance of locomotion; and pain to palpation of the joints and soft tissue of the thoracolumbar spine which results in abnormal gait; without findings of ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to the disc disease lasting a duration of at least 4 weeks during any 12 month period. 

8.  From December 21, 2011, there is objective evidence of peripheral neuropathy of the left lower extremity due to the lumbar spine degenerative disc disease which is productive of moderately-severe incomplete paralysis of the sciatic nerve. 

9.  On April 1, 2008, a claim for service connection for low back pain was received at the RO.  

10.  The Veteran separated from active service on June 17, 2008. 



CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the appeal as to the claims for entitlement to higher initial ratings for residuals of removal of the gallbladder and whipple procedure, migraine headaches, left foot pes planus, and a left ankle disability, and service connection for acne of the face and trunk have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 

2.  The criteria for service connection for De Quervain's tenosynovitis or other right wrist disability have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for dry eye syndrome are met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Prior to April 12, 2011, the criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2013).  

5.  From April 12, 2011, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2013).  

6.  The criteria for the assignment of an effective date earlier than June 18, 2008 for the award of service connection for lumbar spine disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in May 2008 and July 2008, prior to the initial adjudication of the claims, and in January 2009, and February 2012.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claims for higher initial evaluations and earlier effective date are downstream issues and these issue were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, there is no duty to provide additional notice in this case. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records from the Hampton, Bronx, and New York Harbor VA healthcare facilities dated from 2001 to June 2013 are associated with the claims file and/or virtual file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In January 2010, the Veteran informed VA that he had no additional evidence or information to submit in support of his claims.  

The Veteran underwent VA examinations in August 2008 (general medical and eye), and September 2012 (spine) to obtain medical evidence as to the nature and etiology of the claimed disabilities and the current severity of the lumbar spine disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to whether the Veteran had the claimed disability were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

II.  Withdrawn Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On July 22, 2009, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claims for higher initial ratings for removal of the gallbladder, headaches, and left foot pes planus, and service connection for acne of the face and trunk.  On August 26, 2009, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claim for a higher initial rating for degenerative changes in the left ankle.  As the Veteran has withdrawn these issues, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeals are dismissed. 

III.  Service Connection

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis: Service Connection for a Right Wrist Disability

The Veteran asserts that service connection is warranted for a right wrist disability. He asserts that De Quervains's tenosynovitis was diagnosed in active service.  

Service treatment records show a diagnosis of De Quervain's syndrome of the right wrist.  Upon enlistment examination in February 1996, examination of the upper extremities was normal.  The service treatment records show that in May 2000, the Veteran sought medical treatment after a forklift injury; the assessment was right wrist strain.  A December 2000 service treatment record indicates that the Veteran reported having right hand and wrist pain with writing.  The assessment was rule out tendonitis abductor pollicus brevis of the right hand.  A February 2001 examination report notes that the Veteran probably had right De Quervain's syndrome and it was not considered disabling.  Examination of the upper extremities was normal.  Service treatment records dated in 2005 indicate that the Veteran reported having right wrist pain for two years.  An August 2005 service treatment record indicates that the Veteran had De Quervain's syndrome; the Veteran reported having pain after long periods of writing.  An October 2005 service treatment record indicates that the Veteran had increased wrist pain in the radial and dorsal aspect of the wrist.  A January 2006 orthopedic treatment record indicates that the Veteran had De Quervain's tenosynovitis and he had undergone two steroid injections to the tendon sheath.  It was noted that the Veteran had relief of symptoms for several days and then the pain returned.  X-ray examination revealed no degenerative changes.  The assessment was tendonosis of the first dorsal compartment tendons.  He was instructed to treat with ice, rest and non-steroidal anti-inflammatory drugs.    

However, the service treatment records show that the De Quervain's tenosynovitis had resolved by the time the Veteran separated from service in June 2008.  A December 2007 service treatment record indicates that the Veteran had intermittent right wrist pain since 2003 but he reported that he had no current complaints.  Physical examination revealed full range of motion and no active disease.  There was no tenderness.  The assessment was normal examination.  The March 2008 Physical Evaluation Board indicates that the Veteran reported having a right wrist injury in service in 1996 and having intermittent symptoms since that time.  He reported having right wrist pain with activities such as writing.  

The evidence does not establish a current diagnosis of a right wrist disability to include De Quervains's tenosynovitis of the right wrist.  The Veteran was afforded a VA examination in August 2008.  The Veteran had no current right wrist symptoms, treatment or functional impairment.  Examination of the right wrist was normal with no palpable tenderness, guarding, fracture, deformity, edema, or effusion.  There was no heat, redness, subluxation, locking, pain, or ankylosis.  There was normal range of motion of the right wrist with no pain, fatigue, weakness, lack of endurance, or incoordination.  X-ray examination was normal.  The examination report indicates that there was no right wrist diagnosis and no evidence of pathology.  The post service medical evidence does not establish a diagnosis of a right wrist disability or De Quervain's tenosynovitis.  

In a December 2008 statement, the Veteran indicated that he had right wrist pain when he performed certain activities such as writing.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a diagnosis of De Quervain's tenosynovitis or other wrist disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  An opinion as to a diagnosis of De Quervain's tenosynovitis would require knowledge of the complexities of the musculoskeletal system and would involve objective clinical testing that the Veteran is not competent to perform.  The evidence of record does not establish that the Veteran has any medical training or expertise.  The Board finds that the Veteran's lay statements as to diagnosis and medical nexus are not competent, and therefore have no probative value.  The Veteran has not submitted or identified any competent evidence of a post-service diagnosis of De Quervain's tenosynovitis or other wrist disability.   

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current diagnosis of De Quervain's tenosynovitis of the right wrist or other right wrist disability that was incurred in service.  The weight of the evidence establishes that the Veteran does not have a current diagnosis of De Quervain's tenosynovitis.  Post service medical evidence does not establish a diagnosis of De Quervain's tenosynovitis or other right wrist disability.  The Veteran has not provided any lay evidence or other competent evidence of current symptoms.  The preponderance of the evidence is against the claim for service connection for De Quervain's tenosynovitis or other right wrist disability and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for De Quervain's tenosynovitis or other right wrist disability is denied.

Analysis: Service Connection for Dry Eye Syndrome

After a review of all the evidence and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's current diagnosis of dry eye syndrome is related to active service and the service connection for dry eye syndrome is warranted.  

Service treatment records document symptoms of dry eye syndrome.  Service treatment records indicate that the Veteran reported having dry eye symptoms in November 2007, January 2008, and April 2008.  An October 2007 service ophthalmology consultation record shows a diagnosis was dry eye syndrome.  The Veteran separated from active service in June 2008.  

The Veteran was afforded a VA eye examination in August 2008.  The Veteran reported having pain, redness and watering in the eyes.  The diagnosis was dry eye syndrome with no acute pathology.  In a December 2008 statement, the Veteran indicated that he had dry eye symptoms and he used eye drops.  More recent VA treatment records show complaints and treatment for dry eye syndrome.  VA treatment records dated in September 2012 indicate that the Veteran had dry eye symptoms.  A December 2012 outpatient treatment record shows an assessment of dry eye syndrome.  The VA treatment record shows that the Veteran was prescribed Hypromellose (Teargen II) for dry eyes.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's current dry eye syndrome first manifested in active service.  There is competent and probative medical evidence which shows that dry eye syndrome was first diagnosed in service. The Veteran had a post service diagnosis soon after service; the Veteran had subjective complaints but there was no objective pathology.  However, the more recent post service medical evidence shows that the Veteran currently has dry eye syndrome and is undergoing treatment for this disorder.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current dry eye syndrome is as likely as not related to active service and service connection for dry eye syndrome is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted. 

IV.  Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating). 
  
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011);

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for a higher initial rating in excess of 10 percent for the service-connected lumbar spine disability from June 18, 2008 and in excess of 20 percent from April 12, 2011.   

The weight of the competent and credible evidence of record shows that for the appeal period prior to April 12, 2011, the service-connected lumbar spine disability is manifested by pain, minimal discomfort, slight muscle spasm with full range of motion of the thoracolumbar spine.  (See service treatment records, the August 2008 VA examination report, and the VA treatment records dated in 2009 and 2010.)  Service treatment records show that in January 2007, the Veteran had complaints of radiating pain to the left lower extremity; there were no motor or sensory deficits detected on examination.  A September 2007 service treatment record indicates that the Veteran had limited forward motion of the lumbar spine due to low back pain.  The March 2008 Physical Board Report indicates that the Veteran had mechanical low back strain.  The Veteran reported having intermittent symptoms and treatment.  He reported having pain in the lower lumbar area.  

The August 2008 VA examination report indicates that the Veteran had full range of motion of the thoracolumbar spine.  There is no evidence of any additional limitation of motion or functional impairment due to pain on motion, weakness, excess fatigability or incoordination.  The Veteran denied having any back symptoms, treatment, or impairment in function.  He was able to perform his activities of daily living.  He had a normal gait and posture.  There was no radiation of pain on movement or muscle spasms.  There was no palpable tenderness of the spinous process or paravertebral musculature.  The sacroiliac joints were nontender to palpation.  Straight leg raising was negative.  There was no ankylosis or deformity.  There was normal position and curvature of the spine.  There was no sign of scoliosis, abnormal lordosis, or kyphosis.  There was no sign of disc syndrome, or spinal nerve root involvement.  Neurologic examination was negative and there was no evidence of peripheral neuropathy.  X-ray examination of the lumbar spine was negative.  

In a December 2008 statement, the Veteran indicated that he experienced low back pain.  VA treatment records dated in 2009 and 2010 show that the Veteran reported having chronic low back pain.  A March 2009 VA treatment record indicates that the Veteran reported that the back pain was a 7 out of a 10 (10 was most severe).  Physical examination revealed slight scoliosis of the thoracolumbar area with convexity to the right and slight spasm on the right.  Gait was normal.  Medication was prescribed for the spasm.  VA treatment records dated in October and November 2009 indicate that the Veteran had mild or minimal discomfort in the back.  

The Board finds that the criteria for a 20 percent rating or higher has not been met prior to April 12, 2011.  There is no objective evidence of limited range of motion of the thoracolumbar spine after service separation.  There is no objective evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The VA examination report and treatment records show that the Veteran had normal gait. 

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as discussed below, additional functional limitation warranting a higher evaluation has not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The VA examination report and treatment records show that the Veteran had full range of motion of the thoracolumbar spine with no limitation of motion due to pain on motion, weakness, impaired endurance, incoordination, instability, or acute flare-ups.  Muscle strength was normal and there was no atrophy.  The Veteran had normal gait and was able to perform his activities of daily living.  The Board finds any functional loss due to pain is contemplated in the 10 percent rating.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

Thus, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar spine disability prior to April 12, 2011 under the rating criteria for spine disabilities.    

A higher rating is not warranted under Diagnostic Code 5243.  For the time period of the appeal prior to April 12, 2011, the evidence does not establish that the service-connected lumbar spine disability was manifested by disc disease.  The August 2008 VA examination did not detect any sign of disc disease or neurological manifestations.  X-ray examination of the lumbar spine was normal.  Straight leg raise was negative.  There was no radiation of pain .  There is no evidence of incapacitating episodes having a total duration of at least two weeks during the past 12 months.  The record shows that the Veteran reported having flare-ups of back pain six times a year but he did not report incapacitation.  See the August 2009 VA treatment record.  There is no evidence of physician prescribed bed rest.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243 prior to April 12, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Rating Schedule provides that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243, Note 1. 

In this case, the weight of the evidence shows that prior to April 12, 2011, the service-connected lumbar spine disability was not manifested by a separate neurological disability.  As discussed, the evidence of record shows that there was no objective evidence or sign of disc syndrome or spinal nerve root involvement during the time period in question.  There was no evidence of radiation of pain or peripheral neuropathy.  Neurological examination was negative.  (See the August 2008 VA examination report.)  For these reasons, the Board finds that the evidence does not establish that prior to April 12, 2011, the service-connected lumbar spine disability was productive of a separate and distinct neurological disability, and a separate rating under the pertinent neurological rating criteria is not warranted.  In summary, on this record, the assignment of a disability rating in excess of 10 percent for the service-connected lumbar spine disability is not warranted prior to April 12, 2011.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243. 

A 20 percent rating was assigned to the service-connected lumbar spine disability from April 12, 2011 based upon findings of limitation of forward flexion of the thoracolumbar spine to less than 60 degrees.  See an April 12, 2011 healthcare record.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability for the appeal period from April 12, 2011.  The evidence shows that from April 12, 2011, the service-connected lumbar spine disability has been principally manifested by chronic pain; radiating pain to the left lower extremity; findings of forward flexion limited to 32 to 40 degrees with pain; and functional loss and impairment manifested by less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  There are findings of pain to palpation of the spine and soft tissue of the thoracolumbar spine which results in abnormal gait manifested by a slow antalgic gait.  (See the April 12, 2011 treatment record and the September 2012 VA examination report.)  

The April 12, 2011 treatment record indicates that the forward flexion of the lumbar spine on three tests was to 25 degrees, 35 degrees, and 35 degrees.  The Veteran reported that the back pain was an 8 out of 10.  There was pain with all ranges of motion.  A February 2012 VA neurologic consultation report indicates that the Veteran reported that the back pain was a 4 to 7 out of 10.  The Veteran reported pain with lying down and sitting and the pain was improved with walking and exercise.  There was decreased sensation and reduced pinprick and light touch on the left lower extremity.  The impression was lumbar radiculopathy.  In March 2012, a back brace was ordered for the Veteran.  In September 2012, the Veteran underwent a steroid injection for the back pain.  

The September 2012 VA examination report indicates that the Veteran reported that the pain was aggravated by physical activity and he had flare-ups that impacted his function.  Forward flexion of the thoracolumbar spine was to 40 degrees and pain began at that point.  He could not perform three repetitions.  The examiner indicated that the Veteran had functional loss and impairment manifested by less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  There was localized tenderness and pain to palpation of the joints and soft tissue of the spine and this resulted in abnormal gait.  There was decreased sensation in the left foot (L5).  Straight leg raise was negative on the right and positive on the left.  There was radiculopathy on the left with severe intermittent pain and numbness in the left lower extremity.  The Veteran did not have any incapacitating episodes.  The diagnosis was degenerative disc disease of the lumbosacral spine with a large herniated nucleus pulposus at L5-S1 level causing severe spinal stenosis.  This diagnosis was confirmed by an MRI in February 2012.  VA treatment records indicate that the Veteran was seen for physical therapy for his back in January 2013.  He was discharged with a home exercise program.  

The evidence shows that, even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiner in September 2012.  

The Board finds that the service-connected lumbar spine disability more nearly approximates the criteria for a 20 percent rating based upon the range of motion of the lumbar spine and muscle spasm resulting in abnormal gait and has not for any period more nearly approximated the criteria for a higher disability rating of 40 percent.  The weight of the evidence shows that there is forward flexion of the lumbar spine beyond 30 degrees.  Upon VA examination in September 2012, forward flexion of the lumbar spine was to 40 degrees and pain began at 40 degrees.  There are no objective findings of ankylosis of the lumbar spine.  The VA examinations and other medical evidence of record establish that the Veteran has limitation of motion of the lumbar spine.  Ankylosis was not detected on any VA examination.  Thus, the criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability have not been met. 

A rating in excess of 20 percent is also not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243.  The preponderance of the evidence establishes that the service-connected lumbar spine disability is manifested by intervertebral disc syndrome.  However, the weight of the evidence shows that the degenerative disc disease of the lumbar spine is not productive of incapacitating episodes having a total duration of at least four weeks during the past 12 months.  The treatment records and VA examination reports show that the Veteran had complaints of flare-ups of back pain but there is no evidence that any physician prescribed bed rest or the flare-ups caused incapacitation.  The Veteran has denied any physician prescribed bed rest or incapacitation due to the lumbar spine disability.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243, Note 1.  For these reasons, the Board finds that a disability evaluation in excess of 20 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a.   

In summary, on this record, the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted from April 12, 2011.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243. 

In this case, the medical evidence does establish a separate neurological disability that is due to the service-connected lumbar spine disability.  The evidence of record shows that the Veteran has radiculopathy of the left lower extremity and severe pain and numbness in the left lower extremity.  A 40 percent rating is assigned to peripheral neuropathy of the left lower extremity from December 22, 2011 under Diagnostic Code 8620 for moderately-severe impairment of the sciatic nerve.  The rating was assigned in a January 2013 decision.  The Veteran was provided appellate rights but did not appeal that decision.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

As discussed, the Veteran's symptoms and functional limitations due to the lumbar spine disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for spine disabilities contemplate limitation of motion of the spine and symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The schedular rating criteria, the General Rating Formula for Diseases and Injuries of the Spine and the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, specifically provide for disability ratings based on limitation of motion (flexion and combined ranges of motion, including ankylosis), including due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21  , 4.40, 4.45, 4.59; DeLuca), other objective findings such as muscle spasm, tenderness, altered gait, abnormal spinal contour, and loss of height of vertebral body.  The schedular rating criteria also provide for separate ratings for objective neurological manifestations.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.

Finally, the Board notes that the record shows that the RO assigned a TDIU based upon the service-connected lumbar spine disability from December 22, 2011.  Therefore, discussion of TDIU is not required.  

V.  Entitlement to an Earlier Effective Date

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).   

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Review of the record reveals that service connection for a lumbar spine disability is in effect from June 18, 2008, the date after the date the Veteran separated from active service.  The DD Form 214 shows that the Veteran separated from active service on June 17, 2008.  Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  In this case, an effective date earlier than June 18, 2008 is precluded by law.  The preponderance of the evidence is against the assignment of an effective date prior to June 18, 2008 for the award of service connection for the lumbar spine disability, and the appeal is denied.  

ORDER

The appeal of the claims for entitlement to higher initial ratings for residuals of removal of the gallbladder and whipple procedure, migraine headaches, left foot pes planus, and a left ankle disability, and service connection for acne of the face and trunk is dismissed.

Service connection for a right wrist disability to include De Quervain's tenosynovitis is denied.

Service connection for dry eye syndrome is granted.  

Entitlement to an initial disability rating in excess of 10 percent prior to April 12, 2011 and in excess of 20 percent from April 12, 2011 for the service-connected lumbar spine disability is denied. 

Entitlement to an effective date earlier than June 18, 2008 for the award of service connection for a lumbar spine disability is not warranted, and the appeal is denied.    



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


